   

UNITED STATES DISTRICT COURT

§
SOUTHERN DISTRICT OF NEW YORK §§_§ f , U§ §§ §§
§ "~

 

 

 

 

     

§§
§
§§
__ __ X §§ § afs- §§t; /\;s § a rn gas
F. FREDERIC FOUAD, ‘ §§"§ § 525 §;'; _M_W _
l §s!\,i r"'§' r_'j§"“§ MHW§
Plainti]j”, : il ;»_~__ m - j 3=_2`];1{[§;1§§
~against- 1
THE MILTON HERSHEY SCHOOL AND : 18 Civ. 5674 (PAC)

SCHOOL TRUST, ELLIOT GREENLEAF

PC, PETER GURT, RALPH CARFAGNO, .

ROBERT HEIST, VELMA REDMOND, : OPINION & ORDER
DAV]D SALTZMAN, JAMES C. '

KATZMAN, JAMES W. BROWN, M.

DIANE KOKEN, IAMES M. MEAD,

MELISSA L. PEEPLES-FULLMORE, JAN

LOEFFLER BERGEN, ANDREW S. CLINE,

and JARAD W. HANDELMAN,

Defendants. :
____________________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District Judge:

Plaintiff F. Prederic Fouad, a resident of New York, is an alumnus and advocate for
reform of The Milton I-Iershey School. Defendant The Milton Hershey School is a Pennsylvania
law charitable trust located in Hershey, Pennsylvania. Plaintiff has also sued members of the
Board of the school, and a law firm that Plaintiff claims “switched sides” by representing the
school after having given legal advice to Plaintir"f. f

Plaintiff claims that Defendants orchestrated a campaign to discredit, smear, and harass
Plaintiff through ongoing litigation in Pennsylvania. In particular, Plaintiff complains that
Defendants have abused the subpoena process, concealed and Withheld evidence, suborned
perjured testimony, and used pleadings as a vehicle of smear. Plaintiff also alleges that salaried

Board members are enriched at the expense of abused children and Plaintiff, and that flawed

governance has thwarted The l\/lilton Hershey School’s growth and harms poor children.

Plaintiff filed a summons With notice in New York state court on June 18, 2018. Three
days later, Defendants removed the case to this Court. Three months after filing the summons,
Plaintiff filed his complaint seeking damages on the grounds of prima facie tort, abuse of
subpoena and process, breach of the covenant of good faith and fair dealing, outrageous conduct
causing emotional distress, civil conspiracy to commit a tort, and breach of fiduciary duty.

Defendants assert that this Court has original jurisdiction over claims relating to
subpoenas and orders entered in federal actions in the Middle District of Pennsylvania, and that
there is diversity jurisdiction, because the only non-diverse Defendant Was fraudulently joined.
P]aintiff seeks remand because he only brings state causes of action. Defendants oppose remand
and seek to transfer this action to the Middle District of Pennsylvania.

J ud ge Sullivan has already made clear that the Southern District of New York is not the
proper forum to adjudicate the propriety of Subpoenas issued in Pennsylvania. Refashioning a
motion to quash as a lawsuit for abuse of process does not render this Court the proper forum for
determining issues that have been or Will be determined by another federal district court. The
Court DENIES Plaintiff’s motion to remand and GRANTS Defendants’ motion to transfer.

DISCUSSION
I. Motion to Remand

The federal removal statute authorizes removal of a “civil action brought in a State court
of Which the district courts of the United States have original jurisdiction.” 28 U.S.C. § l44l(a).
28 U.S.C. § 1331 provides that “[t]he district courts shall have original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties of the United States.”

’l`he Complaint lists only state causes of action. Still, the Court has federal question
jurisdiction, as the state law claims involve “eonstruction of federal laW” and “the federal

element is substantial.” Hodges v. Demchuk, 866 F. Supp. 730, 733 (S.D.N.Y. 1994).
2

Plaintifi" s grievances stem out of federal lawsuits in Pennsylvania. Plaintiff' s claims
require “deterrnination of the meaning and application of federal law and related rules,” because
they involve assessing subpoenas and discovery orders issued by federal courts in ongoing
actions, and counsel’s representation of the Milton I-Iershey School in those federal actions.
Compare Martin-Trigona v. Brooks & Holtzman, 551 F. Supp. 1378, 1382 (S.D.N.Y. 1982) with
Berz'sic v. Winckelman, No. 03 CIV. 1810 (NRB), 2003 WL 21714930, at *3 (S.D.N.Y. July 23,
2003). Even the state law claims that do not involve abuse of process rest in large part on
Defendants’ actions in the federal lawsuits (See Dkt. 45 111[ 447, 478-7'9, 488.) This matter need
not be identical to the cases in the Middle District of Pennsylvania for there to be federal
question jurisdiction The Court has original jurisdiction under either the summons or the
complaint, but the inclusion of a “due process” claim in the initial pleading, the summons,
further supports the propriety of Defendants’ removal

The Court need not determine whether there is diversity jurisdiction, since the Court has
original jurisdiction The Court notes, however, that the conclusory and nonspecific assertions
against the only non-diverse party, Board Member David Saltzman, likely do not state a claim,
suggesting that Saltzman was fraudulently joined. See Pampillonia v. RJR Nabisco, 138 F.3d
459, 461 (Zd Cir. 1998). Plai`ntiff`s only specific complaints against Saltzrnan are that Saltzman
was a salaried Board member and refused to meet with Plaintiff. These are not actionable
II. Motion to Transfer

“For the convenience of parties and Witnesses, in the interest of justice, a district court
may transfer any civil action to any other district or division where it might have
been brought . . .” 28 U.S.C. § 1404(a). if an action could have been brought in the transferee
district, courts have broad discretion to make determinations of convenience guided by factors

which include:

(l) the plaintiffs choice of forum, (2) the convenience of witnesses, (3) the location of
relevant documents and relative ease of access to sources of proof, (4) the convenience of
parties, (5) the locus of operative facts, (6) the availability of process to compel the
attendance of unwilling Witnesses, and (7) the relative means of the parties.

New York Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010).
A. Analysis
The present complaint could have been brought in the Middle District of Pennsylvania,
which has federal question jurisdiction over the state law claims and personal jurisdiction over
all the parties. See 28 U.S.C. § 1331; 28 U.S.C. § l39l(b)(2).

1. Plaintiff’s Choice of Forum

Plaintiff’ s choice of New York weighs against transfer, but carries limited weight
because “the operative facts lack a meaningful connection to the chosen forum.” Ahrens v. Ctr`
Biopharma Corp., No. 16 ClV. 1044 (PAE), 2016 WL 2932170, at *4 (S.D.N.Y. May 19, 2016).

2. Convenience of Witnesses

Most of the witnesses reside in Pennsylvania, including those involved With the Bartels
and Dobson lawsuits-mwhere Plaintiff claims Defendants “used pleadings as a vehicle of smear.”
(See Dkt. 45 jHl 423-445.) Plaintiff names a few New York witnesses he intends to call, but these
witnesses are far less central to the case than the Pennsylvania witnesses Defendants identify.

See Bayrree Capital Assocs., LLC v. Quan, No. 08 CIV. 1602 (LLS), 2008 WL 11322599, at *2
(S.D.N.Y. May l, 2008). The convenience of witnesses weighs in favor of transfer.

3. Location of Documents

Most of the documents in this matter will be located in Pennsylvania, favoring transfer.
The Milton l-lershey School and the lawsuits at issue are located in Pennsylvania.

4. Convenience of Parties

ll out of the 15 Defendants reside in Pennsylvania. (Dkt. 45 1[11 34-53.) Plaintiff and

Defendant Saltzman reside in New York. (Id.) The convenience of the parties favors transfer.
4

5. Locus of Operative Facts

Practically all of the conduct Fouad complains of took place in the Middle District of
Pennsylvania, not in New York. Fouad admits that the Milton Hershey School, located in
Pennsylvania, is the “hub” of the alleged tortious conspiracy (Dkt. 45 11 34.) There are three
lawsuits in Pennsylvania that form the basis for Plaintifi‘s allegations regarding abusive process,
perjured testimony, concealed evidence, and using pleadings as a vehicle of smear. (Id. 1[ 253.)
Any charitable asset misuse by the Board of the Milton Hershey School would have occurred in
Pennsylvania, as Board meetings and approval of Board compensation occur in Pennsylvania.
(Dkt. 45 1{ 156; Dkt. 69 1111 l3, l6.) The students who were allegedly harmed by the Milton
Hershey School’s practices would have been harmed in Pennsylvania, (Dkt. 69 il 19.)

Plaintiff claims that he was barred from alumni events in New York and stalked in New
York, (Dkt. 45 1§1[ 12-16), but these allegations are ancillary to the claims that he raises. There is
little to no connection between the operative facts and New York, and this factor favors transfer.

6. Availability of Process

This factor is neutral; neither party has stated that a witness would be unwilling to testify.
Pace v. Quintanilla, No. 13 CIV. 91 RIS, 2013 WL 5405563, at *4 (S.D.N.Y. Sept. 23, 2013).

7. Relative Means of Parties

Plaintiff points to the amount of money Defendants have spent defending lawsuits against
the Milton Hershey School to argue that the relative means of the parties weigh in favor of this
Court retaining jurisdiction But Plaintiff has been an active participant in those lawsuits of his
own volition, even when he has not been a party. lndeed, Plaintiff touts his willingness to work
endlessly on a pro bono basis to “sustain the David-versus-Goliath effort . . . for nearly two

decades.” (Dkt. 45 il 162.) in any event, Plaintiff does not make representations about his

relative means beyond that it would be burdensome to travel to Harrisburg because he spends
half the year in Tokyo.

While it may be true that ri`he Milton Hershey School has greater resources than Plaintiff,
Plajntiff has not shown that there is a greater burden to him to litigate this case in Pennsylvania
than New York. See Cain, 2017 U.S. Dist. LEXIS 62724, at *15-16. ri`his factor is neutral.

8. Other Factors

Trial efficiency and the interest of justice weigh in favor of transfer, as there is significant
factual and legal overlap between this action and actions that have already been decided or are
ongoing in the Middle District of Pennsylvania. See Cain, 2017 U.S. Dist. LEXIS 62724, at *11.
Indeed, Plaintiff made a number of nearly identical arguments in a submission to the Middle
District of Pennsylvania on a motion to compel (See Dkt. 60 EX. O.) Since the Middle District
of Pennsylvania has already ruled upon many of the same issues Plaintiff seeks to relitigate here,
(Dkt. 60 EX. P), transferring this action will minimize the potential for conflicting results

CONCLUSION

The 28 U.S.C. § l404(a) factors favor transfer. The Motion to Remand is DENIED and
the Motion to Transfer is GRANTED. Plaintiff’s motion for an order revoking the pro hac vice
admissions of Jarad W. Handelman, Tirnothy T. Myers, and Christine M. Wechsler is moot.

The Clerk of Court is directed to terminate the motions at Dkts. 50 and 59, and to transfer

this case to the United States District Court for the Middle District of Pennsylvania.

Dated: New York, New York SO ORDERED
February 6, 20 l 9

PAUL A. CROTTY
United States District Judge

 

